DETAILED ACTION
Status of Claims

1. 	Applicant's amendment of claims 1, 3-4, 6, 9-11, 13-14, 17, and 23, and cancellation of claims 5 and 12, in “Claims -08/27/2021” with “Amendment/Req. Reconsideration-After Non-Final Reject - 08/27/2021”, have been acknowledged by Examiner.
This office action considers claims 1-4, 6-11, 13-17, and 23-25 pending for prosecution. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

2.	Claims 1-4, 6-7, 9-11, 13-17, 23, and 25 are rejected under 35 U.S.C.103 as being unpatentable over Demircan et al. (US 20080230873 A1A; hereinafter Demircan), in view of Lan et al. (US 20140268616 A1; hereinafter Lan). 
Regarding claim 1, Demircan teaches an integrated circuit (IC) device (see the entire document, specifically Fig. 1+; [0012+], and as cited below), comprising: 
a die ([0033]; where 304 is the active circuitry of the die), the die comprising: 
an inductor (310; Fig. 4; [0033]; see also [0012]) extending around at least a portion of a periphery of the die ([0033]; where 304 is the active circuitry of the die), the inductor (310; Fig. 4; [0033]; see also [0012]) having a first end and a second end (see Fig. 4, where 310 has a first end and a second end); and 
(see below for “an insulating material between”) the first end and the second end of the inductor (310; Fig. 4; [0033]; see also [0012]).  
As noted above, Demircan does not expressly disclose “an insulating material between (the first end and the second end of the inductor)”.
However, in the analogous art, Lan teaches a device includes a substrate, a via that extends at least partially through the substrate, and a capacitor ([Abstract]), wherein (Fig. 1+; [0022+]) a device 100 may include an inductor that includes a first conductive structure 140 (e.g., a back-side metal layer; a first end), a first via 104, a second via 130, a second conductive structure 142 (e.g., a third metal layer), a third via 132, and a third conductive structure 144 (e.g., a back-side metal layer; a second end) ([0027]), where the inductor is connected to a first inter-layer dielectric (ILD) 110 is between the first conductive structure 140 and the third conductive structure 144 to electrically insulate the first conductive structure 140 and the third conductive structure 144 from other devices or circuitry ([0027-0028]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lan’s first inter-layer Demircan’s device, and thereby, modified Demircan’s (by Lan) device will have an insulating material (Lan 110; Fig. 1; [0027-0028]) between the first end and the second end of the inductor (Demircan 310; Fig. 4; [0033]; see also [0012] in view of Lan Fig. 1; [0027-0028]).	
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a first inter-layer dielectric (ILD) that is connected to inductor which helps electrically insulate the first conductive structure and the third conductive structure from other devices or circuitry  (Lan [0027-0028]).
Regarding claim 2, modified Demircan (by Lan) teaches all of the features of claim 1. 
Demircan further teaches wherein the inductor (310; Fig. 4 in view of Fig. 2; [0033] in view of [0022]) is included in a metallization stack of the die (Fig. 4 in view of Fig. 2; [0033] in view of [0022]).  
Regarding claim 3, modified Demircan (by Lan) teaches all of the features of claim 2. 
Demircan further teaches wherein the inductor (Demircan 310; Fig. 4 in view of Fig. 2; [0033, 0022] in view of Lan Fig. 1; [0027-0028]) has the first end in a first layer of the metallization stack (Demircan Fig. 4 in view of Fig. 2; [0033, 0022] in view of Lan Fig. 1; [0027-0028]), the inductor (Demircan 310; Fig. 4 in view of Fig. 2; [0033, 0022] in view of Lan Fig. 1; [0027-0028]) has the second end in a second layer of the metallization stack (Demircan Fig. 4 in view of Fig. 2; [0033, 0022] in view of Lan Fig. Demircan Fig. 4 in view of Fig. 2; [0033, 0022] in view of Lan Fig. 1; [0027-0028]).  
Regarding claim 4, modified Demircan (by Lan) teaches all of the features of claim 2. 
Demircan further teaches wherein the first end of the inductor (Demircan 310; Fig. 4 in view of Fig. 2; [0033, 0022] in view of Lan Fig. 1; [0027-0028]) spans multiple interconnect layers of the metallization stack (Demircan Fig. 4 in view of Fig. 2; [0033, 0022] in view of Lan Fig. 1; [0027-0028]).  
Regarding claim 6, modified Demircan (by Lan) teaches all of the features of claim 1. 
Modified Demircan (by Lan) wherein the inductor (Demircan 310; Fig. 4; [0033]; see also [0012] in view of Lan Fig. 1; [0027-0028]) and the insulating material (Lan 110; Fig. 1; [0027-0028]) provide a hermetic seal for the die (Demircan [0033]; where 304 is the active circuitry of the die).  
Regarding claim 7, modified Demircan (by Lan) teaches all of the features of claim 1. 
Demircan further teaches wherein the inductor (310; Fig. 4; [0033-0034]) further includes circuitry (see [0033]) in an interior of the inductor (310; Fig. 4; [0033-0034]).  
Regarding claim 9, modified Demircan (by Lan) teaches all of the features of claim 7. 
Demircan further teaches wherein a first end of the inductor (310; Fig. 4; [0033-0034]) is electrically coupled to the circuitry.  
Regarding claim 10, modified Demircan (by Lan) teaches all of the features of claim 1. 
Demircan further teaches wherein the die ([0033]; where 304 is the active circuitry of the die) further includes conductive contacts (see [0034]; nodes), and a first end of the inductor (310; Fig. 4; [0033-0034]) is electrically coupled to a conductive contact.  
Regarding claim 11, Demircan teaches a die (see the entire document, specifically Fig. 1+; [0012+], and as cited below), comprising: 
a conductive structure (16; Fig. 1; [0012-0013]; where the second electrode 16 may be implemented as a plurality of electrically isolated segments) in a periphery of the die ([0012]; where the die comprises of active circuitry), the conductive structure (16; Fig. 1; [0012-0013]) having a first end and a second end (see Fig. 1, where 16 has a first end and a second end), wherein the conductive structure (16; Fig. 1; [0012-0013]) is proximate to at least two edges of the die ([0012]; where the die comprises of active circuitry), and the conductive structure (16; Fig. 1; [0012-0013]) does not form a closed loop; 
(see below for “an insulating material between”) the first end and the second end of the conductive structure (16; Fig. 1; [0012-0013]); and 
circuitry ({22, 24, 26, 28}; Fig. 1; [0016]) in an interior of the conductive structure (16; Fig. 1; [0012-0013]).  
As noted above, Demircan does not expressly disclose “an insulating material between (the first end and the second end of the conductive structure)”.
Lan teaches a device includes a substrate, a via that extends at least partially through the substrate, and a capacitor ([Abstract]), wherein (Fig. 1+; [0022+]) a device 100 may include an conductive structure that includes a first conductive structure 140 (e.g., a back-side metal layer; a first end), a first via 104, a second via 130, a second conductive structure 142 (e.g., a third metal layer), a third via 132, and a third conductive structure 144 (e.g., a back-side metal layer; a second end) ([0027]), where the inductor is connected to a first inter-layer dielectric (ILD) 110 is between the first conductive structure 140 and the third conductive structure 144 to electrically insulate the first conductive structure 140 and the third conductive structure 144 from other devices or circuitry ([0027-0028]).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lan’s first inter-layer dielectric between to ends of a conductive structure into Demircan’s device, and thereby, modified Demircan’s (by Lan) device will have an insulating material (Lan 110; Fig. 1; [0027-0028]) between the first end and the second end of the conductive structure (Demircan 16; Fig. 1; [0012-0013] in view of Lan Fig. 1; [0027-0028]).	
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a first inter-layer dielectric (ILD) that is connected to inductor which helps electrically insulate the first conductive structure and the third conductive structure from other devices or circuitry  (Lan [0027-0028]).
Regarding claim 13, modified Demircan (by Lan) teaches all of the features of claim 11. 
Demircan (by Lan) wherein the insulating material (Lan 110; Fig. 1; [0027-0028]; a dielectric material) includes a nitride (in view [0026], where Lan describes that a dielectric material comprises of nitride).  
Regarding claim 14, modified Demircan (by Lan) teaches all of the features of claim 11.
Modified Demircan (by Lan) wherein the conductive structure (Demircan 16; Fig. 1; [0012-0013]) in view of Lan Fig. 1; [0027-0028]) and the insulating material (Lan 110; Fig. 1; [0027-0028]) provide a hermetic seal for the die (Demircan [0012]; where the die comprises of active circuitry).   
Regarding claim 15, modified Demircan (by Lan) teaches all of the features of claim 11. 
Demircan further comprising: a guard ring (14; Fig. 1; [0012]) extending around the periphery of the die ([0012]; where the die comprises of active circuitry), wherein the conductive structure (Demircan 16; Fig. 1; [0012-0013]) in view of Lan Fig. 1; [0027-0028]) is in an interior of the guard ring.  
Regarding claim 16, modified Demircan (by Lan) teaches all of the features of claim 15. 
Demircan further teaches wherein the guard ring (14; Fig. 1; [0012]) provides a hermetic seal for the die ([0012]; where the die comprises of active circuitry).  
Regarding claim 17, modified Demircan (by Lan) teaches all of the features of claim 11. 
Demircan further comprising: conductive contacts (13; Fig. 1; [0016]) at a face of the die ([0012]; where the die comprises of active circuitry), wherein the first end of the Demircan 16; Fig. 1; [0012-0013]) in view of Lan Fig. 1; [0027-0028]) is electrically coupled to a conductive contact 13; Fig. 1; [0016]).  
Regarding claim 23, Demircan teaches a computing device (see the entire document, specifically [0043] and Fig. 1+; [0012+], and as cited below), comprising: 
an integrated circuit (IC) package (300; Fig. 4; [0033]), wherein the IC package (300; Fig. 4; [0033]) includes a die ([0033]; where 304 is the active circuitry of the die), and the die ([0033]; where 304 is the active circuitry of the die) includes an inductor (310; Fig. 4; [0033]; see also [0012]) extending around at least a portion of a periphery of the die ([0033]; where 304 is the active circuitry of the die),
the inductor (310; Fig. 4; [0033]; see also [0012]) having a first end and a second end (see Fig. 4, where 310 has a first end and a second end), and the die further includes (see below for “an insulating material between”) the first end and the second end of the inductor (310; Fig. 4; [0033]; see also [0012]); and 
(see below for “a circuit board”), wherein the IC package (300; Fig. 4; [0033]) is coupled to (see below for “the circuit board”).  
As noted above, Demircan does not expressly disclose “(the die further includes) an insulating material between (the first end and the second end of the inductor)” and “a circuit board (wherein the IC package) is coupled to the circuit board”.
However, in the analogous art, Lan teaches a device includes a substrate, a via that extends at least partially through the substrate, and a capacitor ([Abstract]), wherein (Fig. 1+; [0022+]) a device 100 may include an conductive structure that includes a first conductive structure 140 (e.g., a back-side metal layer; a first end), a first via 104, a second via 130, a second conductive structure 142 (e.g., a third metal layer), a second end) ([0027]), where the inductor is connected to a first inter-layer dielectric (ILD) 110 is between the first conductive structure 140 and the third conductive structure 144 to electrically insulate the first conductive structure 140 and the third conductive structure 144 from other devices or circuitry ([0027-0028]), wherein die (936; Fig. 9; [0065]) may be provided to a packaging process where the die (936) is incorporated into a representative package (940), where die (936) includes the devices described above, where PCB (956; [0068]) may be populated with electronic components including the package (940) to form a representative printed circuit assembly (PCA) (958).
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate Lan’s first inter-layer dielectric between to ends of a conductive structure and printed circuit board into Demircan’s device, and thereby, modified Demircan’s (by Lan) device will have
the die (Demircan Fig. 4; [0033, 0012]; in view of Lan Fig. 1; [0027-0028]) further an insulating material (Lan 110; Fig. 1; [0027-0028]) between the first end and the second end of the inductor (Demircan 310; Fig. 4; [0033]; see also [0012] in view of Lan Fig. 1; [0027-0028]); and  
a circuit board (Lan 956; Fig. 9; [0068]), wherein the IC package (Demircan 300; Fig. 4; [0033]) is coupled to the circuit board (Lan 956; Fig. 9; [0068]).			
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a first inter-layer dielectric (ILD) that is connected to inductor which helps electrically insulate the first Lan [0027-0028]), and a printed circuit board that is populated with electronic components including a package to form a representative printed circuit assembly that can be integrated into one or more electronic devices (Lan [0068-0069]).
Regarding claim 25, modified Demircan (by Lan) teaches all of the features of claim 23. 
Modified Demircan (by Lan) further comprising: a wireless communications device (in view of Lan 956; Fig. 9; [0002, 0003, 0054]).
3.	Claim 24 is rejected under 35 U.S.C.103 as being unpatentable over Demircan et al. (US 20080230873 A1A; hereinafter Demircan), in view of Lan et al. (US 20140268616 A1; hereinafter Lan), further in view of Lin et al. (US 20150014031 A1; hereinafter Lin). 
Regarding claim 24, modified Demircan (by Lan) teaches all of the features of claim 23. 
Modified Demircan (by Lan) further teaches wherein the IC package (Demircan 300; Fig. 4; [0033]) (see below for “is a flip chip package”).
As noted above, modified Demircan (by Lan) does not expressly disclose  “(wherein the IC package) is a flip chip package”.
However, in the analogous art, Lin teaches a compound carrier board structure of Flip-Chip Chip-Scale Package ([Abstract]), wherein invention relates to a compound carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation ([0002]).
Lin’s Flip-Chip Chip-Scale Package into modified Demircan’s (by Lan) device, and thereby, modified Demircan’s (by Lan and Lin) device will have wherein the IC package (Demircan 300; Fig. 4; [0033]) is a flip chip package (in view of Lin [0002]; Flip-Chip Chip-Scale Package).	
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a carrier board structure of Flip-Chip Chip-Scale Package, and more particularly to a compound carrier board structure for enhancing mechanical strength and strengthen heat dissipation (Lin [0002]).
4.	Claim 8 is rejected under 35 U.S.C.103 as being unpatentable over Demircan et al. (US 20080230873 A1A; hereinafter Demircan), in view of Lan et al. (US 20140268616 A1; hereinafter Lan), further in view of Kroener (US 8072042 B1; hereinafter Kroener). 
Regarding claim 8, modified Demircan (by Lan) teaches all of the features of claim 7. 
Modified Demircan (by Lan) further teaches wherein the circuitry (Demircan [0033]) (see below for “includes a buck-boost converter”).  
As noted above, Demircan does not expressly disclose “(wherein the circuitry) includes a buck-boost converter”.
However, in the analogous art, Kroener teaches integrated inductors ([Abstract]), wherein (Fig. 1+; C4 L4+) several embodiments of integrated circuits with an integrated inductor "L".  FIG. 5a illustrates a Buck-converter, FIG. 5b illustrates a Boost-Converter, 
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Demircan’s circuitry with   Kroener’s Buck-Boost-converter, and thereby, modified Demircan’s (by Lan and Kroener) device will have wherein the circuitry (Demircan [0033] in view of Kroener C5 L12-17) includes a buck-boost converter (in view of Kroener C5 L12-17).	
The ordinary artisan would have been motivated to modify Demircan in the manner set forth above, at least, because this inclusion provides a Buck-Boost-converter circuit that benefits from the high-quality inductors integrated (Kroener C5 L12-17).
Response to Arguments
Applicant's arguments filed in the “Applicant Arguments/Remarks Made in an Amendment” on 08/27/2021 have been fully considered, but they are not persuasive, because of the following: the Applicant's amendment of claims 1, 11, and 23 necessitated the shift in new grounds of rejection detailed in sections above. The shift in grounds of rejection renders the Applicant's arguments moot. 
Please see the analysis of rejection for claims above.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898